         Case 1:20-cv-06516-VM Document 25-1 Filed 09/09/20 Page 1 of 2


Collection Service — National Service Standards                                                       314.3


                     314   Collection Point Management System, Collection
                           Tests, and Density Tests (Volume Reviews)
                   314.1   General
                           All collection points are required to be entered in the Collection Point
                           Management System (CPMS) by the responsible District where Internet
                           access is available. No scheduled collection may be excluded from CPMS.
                           The information recorded in CPMS must be accurate and complete and must
                           be reviewed at least annually by the District for accuracy. All exceptions must
                           be in accordance with 313.3. CPMS is utilized to electronically verify
                           collections. Any collection points recorded in these systems and receiving
                           electronic scan data do not require the manual test as specified in 314.2.
                           Collection points are defined locations where a customer drops off mail for
                           collection by the Postal Service. These can include mailchutes, receiving
                           boxes, firm pickups, Self-Service Kiosk (SSKs) drops, lobby drops, and mail
                           collection racks. Collection boxes are a subset of collection points.

                   314.2   Manual Collection Tests
                           In any delivery office lacking Internet access and any such office not using
                           electronic collection management tools, the collection points process must
                           be tested quarterly. This test is completed using plastic collection test card
                           D-1148 and PS Form 3702, Test Mailing Record (Collection and Special Test
                           Mailings), in accordance with Handbook M-39, Management of Delivery
                           Services, part 133.

                   314.3   Volume Density Tests
                           Estimates of collection box volumes should only be used for preliminary
                           information, where no changes are considered, or to determine which boxes
                           will have a density test performed. All determinations made under POM
                           315.3 (relocation/removal of boxes) should use the following density-test
                           process:
                           a.    Use an actual count for letters or record a linear measurement of letters
                                 contained in the box.
                           b.    Convert the linear measurement to pieces at 227 pieces per foot (or
                                 current conversion figure).
                           c.    Add actual piece counts for flats and small parcels.
                           Density tests should be for a continuous 2-week period. At a minimum,
                           density tests must be performed annually.
                           If the potential action under consideration involves Saturday collection alone,
                           only collect data from four consecutive Saturdays.
                           Where multiple boxes are collected, mail volume from all boxes must be
                           totaled. Collectors are required to record all density test mail volumes in the
                           scanner. Collections density volume will be stored in Postal systems for use
                           as needed.
                           For offices without Internet access, use locally available tools (e.g., Excel) to
                           generate density-test worksheets. Retain data locally until a subsequent
                           density test is conducted. Provide feedback to the District collections
                           coordinator as needed.
POM Issue 9, July 2002                                                                                  145
Updated With Revisions Through July 31, 2020
      Case 1:20-cv-06516-VM Document 25-1 Filed 09/09/20 Page 2 of 2


315                                                                        Postal Operations Manual


              315    Collection Boxes
             315.1   Appearance
                     All collection boxes must have a uniform appearance and indicia so that
                     customers can readily identify the type of service provided at each box. All
                     boxes must be maintained in good condition with a clean and legible
                     collection schedule decal. Boxes must be painted in accordance with and
                     have only the decals prescribed by Brand and Policy at Headquarters.
                     Collection boxes are to be maintained in good condition.

             315.2   Number, Location Type, and Box Type
                     Install a sufficient number and type of collection boxes (see parts 313.1, and
                     322.22) within the delivery area to handle mail volume.

             315.3   Relocation Before Removal
                     Collection boxes averaging less than 25 pieces a day should be relocated
                     within the neighborhood or community to a potentially higher volume
                     location. A two-week density test and analysis must occur at least annually.
                     Boxes adjacent to senior citizen housing, municipal and judicial buildings,
                     and other public facilities are examples of the types of boxes that may be left
                     in place even if fewer than 25 pieces per day are generated. Before removing
                     a collection point, it must be considered for relocation within the
                     neighborhood.
                     If after exhausting/reviewing potential relocation options, it is ultimately
                     decided that the collection point should be removed, approval must be
                     granted by the exception authority listed in 313.3. Before a collection box
                     can be removed or relocated, a notice to that effect for customers must be
                     placed on the box 30 days prior to the removal or relocation showing the
                     location(s) and collection schedule(s) for other collection points in the vicinity.

             315.4   Immediate Removal
                     If, after a collection box has been vandalized or tampered with, the location is
                     determined to be unsecure by the Area manager, Delivery Programs
                     Support, the box may be removed immediately without notice.

              316    Collection Schedule Decals
                     A correct and legible collection schedule decal, Decal 55B, displaying all
                     scheduled collections, must be affixed at each collection point. This decal
                     must also indicate the location of the nearest collection point with a 5:00 P.M.
                     (or later) scheduled collection.
                     For collection schedule changes that eliminate a 5:00 P.M. or later collection
                     on weekdays or that eliminate a Saturday collection, post a notice on the box
                     at least 30 days before any changes to inform affected customers, showing
                     the location of the nearest collection point with a 5:00 P.M. or later collection
                     and a Saturday collection. Retain a copy of the posted notice in the local
                     files. Before any such action is taken on a collection box with a scheduled
                     pick-up of 5:00 P.M. or later, be sure a two-week density test was completed
                     and it justifies the change.


146                                                                       POM Issue 9, July 2002
                                                     Updated With Revisions Through July 31, 2020
